DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-3, 6-10, 21) in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that searching and examining the noted sets of claims would be an undue burden.  This is not found persuasive because this application contains inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. Groups I and II lack unity of invention because even though the inventions of these groups require oxide substrate includes Sc, Al and Mg, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al. (US 2012/0119203 A1) disclosing oxide substrate includes Sc, Al and Mg [0028].

The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20, 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.

The method of claim 9, wherein the III-nitride active layer further includes Al.”
However, Claim 9 is a device claim. For the purposes of examination the Examiner will treat Claim 22 as being dependent on non- elected method Claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " the oxide substrate " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat " the oxide substrate " as --the ScAlMgO4 substrate--.

Claim 1 recites the limitation " the oxide epitaxial substrate " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat " the oxide epitaxial substrate " as -- the oxide epitaxial layer --.

Claims 8-10 recite the limitation " the III-nitride layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat " the III-nitride layer


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “The method of claim 9, wherein the III-nitride active layer further includes Al.”
However, Claim 9 is a device claim. For the purposes of examination the Examiner will treat Claim 22 as being dependent on non-elected method Claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 21 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Chen et al. (US 2009/0075481 A1).
Regarding Claim 1, Chen (Fig. 1C) discloses an optoelectronic device, comprising: 
ScAlMgO4 substrate (10, “ScAlMgO.sub.4”) [0019]; 
xZn1-xO, ALD process) arranged on the oxide substrate (10) [0021-0022]; and 
a III-nitride active layer (14) arranged on the oxide epitaxial substrate (12), wherein 
the III-nitride active layer includes Ga, and N (GaN, InGaN, AlGaN; 0034).

Regarding Claim 2, Chen (Fig. 1C) discloses the optoelectronic device of claim 1, wherein 
the oxide substrate (10) and the oxide epitaxial layer (12) both comprise same materials. (at least oxygen and/or ,magnesium) [0019-0021]

Regarding Claim 3, Chen (Fig. 1C) discloses the optoelectronic device of claim 1, wherein 
the oxide epitaxial layer (12) comprises at least one of zinc, gallium, magnesium, aluminum, calcium scandium, strontium, yttrium, cadmium, or indium (12, ZnO or MgxZn1-xO) [0021].

Regarding Claim 7, Chen (Fig. 1C) discloses optoelectronic device of claim 1, wherein 
the oxide epitaxial layer (12) comprise zinc oxide (ZnO or MgxZn1-xO) .


Regarding Claim 21, Chen (Fig. 1C) optoelectronic device of claim 1, wherein the III-nitride active layer (12) further comprises Al (AlGaN) [0034].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0075481 A1) in view of  Ohtomo et al. “Single crystalline ZnO films grown on lattice-matched ScAlMgO4„ (0001) substrates” Appl. Phys. Lett. 75, 2635 (1999) Published Online: 19 October 1999).
Regarding Claim 6, Chen (Fig. 1C) discloses the optoelectronic device of claim 1, wherein 
the oxide epitaxial layer (12)
Chen does not explicitly disclose is an n-type doped layer.
Ohtomo discloses an oxide epitaxial layer (ZnO) is an n-type doped layer. (“n++-type ZnO doped with Al by using 0.5% Al2O3”) for the purpose of having film with high conductivity and high crystallinity [Page 2637, Colum I, para 2].
.




Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0075481 A1) in view of Nishinaka et al. (US 2008/0273566 A1).
Regarding Claim 8, Chen (Fig. 1C) discloses the optoelectronic device of claim 1, wherein 
the III-nitride active layer (14) has 
Chen does not explicitly disclose a peak emission wavelength in the range of 530 to 730 nm.
Nishinaka (Fig. 11) the III-nitride active layer (“nitride-based Group III-V compound semiconductor constituting the semiconductor light-emitting element” [0036]) has a peak emission wavelength in the range of 530 to 730 nm [0034] (0098) for the purpose of having  GaN-based light-emitting diode with a low electric power consumption and a high output can be realized [0098].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Chen in view In re Aller, 105 USPQ 233.




Regarding Claim 9, Chen in view of Nishinaka discloses optoelectronic device of claim 8, wherein 
the III-nitride layer comprises InxGa1-xN, with x being larger or equal to 0 and smaller or equal to 1 (GaN) [0034 Chen].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0075481 A1) in view of Nishinaka et al. (US 2008/0273566 A1) and further in view of in view of Ahn (US 2010/0327278 A1)
Regarding Claim 10, Chen (Fig. 1C) discloses the optoelectronic device of claim 9, wherein 
the III-nitride layer comprises In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N.

Ahn (Fig. 5) discloses  discloses an III-nitride layer comprises In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N [0061] for the purpose of selecting a composition and thicknesses of the layer to reduce the internal electric field [0058].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Chen in view of Nishinaka and Ahn such that the III-nitride layer comprises In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N for the purpose of selecting a composition and thicknesses of the layer to reduce the internal electric field [0058].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891